PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bauer et al.
Application No. 15/638,267
Filed: 29 Jun 2017
For: UNMANNED AERIAL VEHICLE INSPECTION SYSTEM

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under the 37 CFR 1.137(a), filed June 11, 2021, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

A non-final Office action was mailed on October 17, 2018, which set a three month period for reply, with extensions of time available under 37 CFR 1.136(a). No extension of time pursuant to 37 CFR 1.136(a) being obtained, and no proper reply being filed, the application became abandoned on January 18, 2019. A Notice of Abandonment was mailed on May 13, 2019.

Applicant has submitted a proper reply to the October 17, 2018 non-final Office action in the form of an amendment to the claims and remarks (February 9, 2021), the petition fee of $1050 (February 9, 2021), and an acceptable explanation of the circumstances giving rise to the failure to file a timely reply to the October 17, 2018 non-final Office action and the delay in filing a petition to revive the application. The entire delay appears to be unintentional. Accordingly, the petition under 37 CFR 1.137(a) is granted.

After the mailing of this decision, the file will be referred to Technology Center G.A.U. 3663 for the examiner of record’s consideration of the amendment to the claims and remarks, filed February 9, 2021.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET